On Application for Behearing.
After the statement of the case had been settled by the trial court, ' the respondent claimed that there had 'been omitted therefrom two exhibits offered by him at the time of the trial below. He moved this court *457for a dismissal of tbe appeal, upon tbe grounds that tbe full record was not before tbis court. Tbis court thereupon made an order that tbe record be returned to tbe lower court, to be there corrected'and returned to us. Appellant, upon notice, obtained from tbe trial court an order correcting tbe statement, so as to include tbe two exhibits formerly omitted. When tbe case was reached for argument here, respondent objected to' tbe jurisdiction of tbis court, upon tbe ground that tbe statement of case should have been resettled by giving tbe same notice provided in original settlements. Tbis is wrong. Tbe case was sent back by us for correction merely. Tbe particulars were set forth in our order, and tbe trial court bad nothing to do but to comply therewith. Tbis was done and so certified. Tbis court therefore has full jurisdiction of tbe case.
There is no merit in tbe other matters set forth in petition for rehearing, and such application is denied.